MEMORANDUM **
Alif De La Cruz-Orozeo, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals summarily affirming the immigration judge’s denial of petitioner’s application for cancellation of removal based on petitioner’s failure to establish the requisite hardship to his qualifying relatives.
Petitioner contends that the IJ erred by not allowing him sufficient time to prepare his case. Petitioner’s claim that he was not afforded a full and fair hearing is not supported by the record, which shows that the IJ provided petitioner with ample time and opportunity to prepare his application. Petitioner, therefore, fails to present a col-orable constitutional claim.
We lack jurisdiction to review the IJ’s discretionary determination that petitioner failed to demonstrate hardship to his qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.